NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


VONTERRA GRIMSLEY, DOC #506985,          )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-5029
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 18, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; J. Kevin Abdoney, Judge.



PER CURIAM.

             Affirmed.



CASANUEVA, SLEET, and SALARIO, JJ., Concur.